         Case 1:20-cv-00357-JB-CG Document 3 Filed 04/23/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ARTURO ANAYA,

       Plaintiff,
v.                                                                     CV No. 20-357 JB/CG

TIMOTHY HATCH, Warden,

       Defendant.

                            ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on the pro se Petition for writ of habeas

corpus (the “Petition”), (Doc. 1), filed by Plaintiff Arturo Anaya. The Court determines

that the pro se Petition is deficient, as follows:

       (1) Plaintiff has not paid the $5 filing fee or filed an Application to Proceed in the

District Court Without Prepaying Fees and Costs; and

       (2) the pro se Petition is handwritten, provides little or no information regarding

the grounds for Plaintiff’s claims, and is not in the proper federal form.

       Plaintiff must cure these deficiencies if he wishes to pursue his claims. The

deficiencies must be cured no later than May 25, 2020. Plaintiff must include the civil

action number, CV 20-00357 JB/CG, on all papers he files in this proceeding. If Plaintiff

fails to cure the deficiencies by May 25, 2020, the Court may dismiss this proceeding

without further notice.

       IT IS THEREFORE ORDERED that by May 25, 2020, Plaintiff Arturo Anaya shall

cure the deficiencies by (1) paying the $5 filing fee or submitting an Application to

Proceed in the District Court Without Prepaying Fees and Costs, and (2) filing a petition

for writ of habeas corpus under 28 U.S.C. § 2254 in the proper form.
        Case 1:20-cv-00357-JB-CG Document 3 Filed 04/23/20 Page 2 of 2



       IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to

Plaintiff, together with a copy of this Order, (1) two copies of an Application to Proceed

in the District Court without Prepaying Fees and Costs under 28 U.S.C. § 1915, with

instructions, and (2) a form petition for writ of habeas corpus under 28 U.S.C. § 2254,

with instructions.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
